Citation Nr: 1535404	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  05-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for left foot tarsal tunnel syndrome. 

2.  Entitlement to a compensable initial rating for left foot scar.  

3.  Entitlement to a compensable initial rating for diffuse idiopathic hyperostosis of the lumbar spine.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicides exposure.  

5.  Entitlement to service connection for leakage and impotency associated with prostate cancer.  

6.  Entitlement to service connection for a disability caused by asbestos exposure.  




REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service between July 1958 and July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and September 2004 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.  This matter was later transferred to the VA RO in St. Petersburg, Florida.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

With regard to the claim for a higher initial rating for a left foot disorder, the record is unclear regarding whether the Veteran timely appealed the issue to the Board.  38 C.F.R. § 20.1100.  Nevertheless, the Board will consider that claim - in addition to the claim for a higher initial rating for a left foot scar - as on appeal because the Veteran has clearly communicated that he wanted to appeal both issues, and because VA, in the February 2008 Supplemental Statement of the Case (SSOC) and in subsequent rating decisions, has treated both issues as issues on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives an objection to timeliness of a substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  


REMAND

A remand is warranted for additional development and medical inquiry into each of the claims on appeal.  

With regard to the claims for higher initial ratings, the Veteran's lay assertions indicate that his lower back and left foot disorders have worsened since the January and May 2004 VA compensation examinations into these disorders.  Given that the examinations were conducted over 11 years ago, and the Veteran is competent to attest to a change in his symptoms, the Veteran should be provided with a new examination for these disorders.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

With regard to the claims to service connection, the following development should be conducted:

	Asbestos Exposure:

The Veteran has claimed service connection for asbestos exposure without presenting evidence of a lung disability that may have been caused by such exposure.  A service connection finding for exposure cannot be awarded - a disability must result from such exposure.  Further, the Veteran's service treatment records (STRs) do not note any problems related to the lungs, and no records in the claims file document that the Veteran was exposed to asbestos during service. 

Nevertheless, the case should be remanded so that the Veteran can undergo VA compensation examination into whether he has a lung disorder, and if so, whether it is related to service generally, or specifically to asbestos exposure during service.  

There is no specific statutory guidance with regard to claims for service connection for asbestos-related diseases.  Further, VA has not promulgated any regulations on this issue.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication Procedure Manual, M21-1, Part VI (reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The M21-1MR provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

In several lay assertions of record, the Veteran details his exposure to asbestos on ships during his nearly 30-year career in the U.S. Navy.  Based on this evidence, the low threshold requirement for requiring a VA examination into his claim has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

	Prostate Cancer:

The Veteran maintains that he developed prostate cancer as the result of exposure to chemicals during service to include herbicides while stationed on naval vessels off the coast of Vietnam.  He states that, while he did not enter onto Vietnamese landmass, he served on ships that sailed close enough to land mass that he was exposed to herbicides.  

Prostate cancer may be presumed related to service under 38 C.F.R. §§ 3.307, 3.309.  To qualify for the presumption, service in the Republic of Vietnam must be shown during the "Vietnam era," meaning the period between February 28, 1961 and May 7, 1975.  "Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam (to include inland waterways) at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 C.F.R. § 3.307(a) (6) (iii). 

However, in Gray v. McDonald, 13-3339 (U.S. Vet. App. Feb. 25, 2015), the Court of Appeals for Veterans Claims held that VA should determine its definitions of open deep-water harbors versus inland waterways in a manner consistent with 38 C.F.R. § 3.307(a)(6)(iii) and the emphasis on probability of exposure to herbicides.  To that end, VA's Veterans Benefits Administration Compensation Service (CS) has clarified its approach to defining Vietnam's inland waterways, and has found that certain inland bodies of water are not subject to the presumptions of herbicide exposure while others are.  

Hence, to properly decide the Veteran's claim, development should be conducted into how close to Vietnam landmass the Veteran came while serving aboard ships between the 1961 and 1975 timeframe.  According to the claims file, the ships and approximate dates on which the Veteran served between 1961 and 1975 are the following - USS MAHAN (DLG-11) between May and August 1961, USS DUNCAN (DDR-874) between November 1961 and June 1965, USS BRYCE CANYON (AD-36) between September 1968 and July 1971, and USS OKLAHOMA CITY (CLG-5) between 1973 and 1975 (and according to the Veteran, service aboard the USS BLUE RIDGE (LCC-19) between 1979 and 1982).  

The AOJ should undertake additional efforts to include such information in the claims file.  
	Residuals of Prostate Cancer:

The Veteran maintains that residuals such as leakage and impotency have resulted from his prostate cancer and its treatment.  

This issue is inextricably intertwined with the claim to service connection for prostate cancer so it must be remanded as well.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where the facts underlying separate claims are "intimately connected", the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Further, in the event prostate cancer is found to be service connected, medical inquiry should be conducted into whether these residuals relate to prostate cancer and treatment, as the Veteran has alleged.  38 C.F.R. § 3.310.       
  
Any recent VA treatment records relevant to these claims should be included in the claims file.  The most recent records are dated in May 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, a new SSOC should be issued in this matter based on the additional relevant evidence that had been added to the record prior to the Board's receipt of this case in June 2015, and since the relevant SOCs and SSOCs (dated between 2007 and 2009).  38 C.F.R. §§ 19.31, 20.1304 (2014).    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in May 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Contact the Veteran and ask that he clarify the month and year when he was present in the inland waters of Vietnam. 

3.  Afterwards contact the National Personnel Records Center (NPRC), the Joint Services Records Research Center (JSRRC), and any other appropriate agency and request a review of shipboard manifest logs or other records that may indicate whether any of the Veteran's ships, on which he served between 1961 and 1975, entered Vietnam's inland waterways.  All efforts to verify the Veteran's in-country service in Vietnam, or its inland waterways, should be documented in his claims folder, and the Veteran should be informed of any negative results that are obtained.

4.  After the above development is completed, schedule the Veteran for VA examinations to assess the nature and etiology of his prostate, genitourinary, and possible lung disorders, and to assess the current nature and severity of his lower back, left foot, and left foot scar disorders.  Any indicated tests should be accomplished.  Each examiner should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand.  

(a)  The examiners addressing the claims to service connection for prostate cancer, residuals of its treatment, and a possible lung disability should address the following inquiries:  


      Prostate Cancer:

If it is determined that the Veteran did not serve in the inland waterways of Vietnam between 1961 and 1975: 

Is it at least as likely as not that the Veteran's prostate cancer began in service, was caused by service or is otherwise related to active military service?  

In addressing this question, please note the Veteran's lay assertions that his exposure to other chemicals during service (to include chemicals used on type writers and printers) caused his prostate cancer.  

      Residuals of Prostate Cancer Treatment:

If the Veteran's prostate cancer is determined to be service connected:

(i)  Is it at least as likely as not that the Veteran's leakage and impotence is proximately due to or the result of prostate cancer to include its treatment?   

(ii)  If the answers to (i) is negative, is it at least as likely as not that the Veteran's leakage and impotence has been aggravated during the appeal period (i.e., permanently worsened beyond the natural progress) by prostate cancer to include its treatment?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Lung:

(i)  Does the Veteran have a current lung disability?  

(ii)  If so, did the lung disability, at least as likely as not (a probability of 50 percent or greater), begin in service, or was it caused by service, or is it otherwise related to active military service, to include whether it is at least as likely as not that any disability is the result of claimed exposure to asbestos in service?  

The examiner's attention is directed to the Veteran's reports that he worked in proximity to asbestos on ships during his nearly 30 years of service in the U.S. Navy as a communications and radio operator.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment or exposure in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  

(b)  The examiner addressing the Veteran's claims for higher ratings - for lower back, left foot, and left foot scar disorders  - should provide a report addressing the current severity of the respective disorders.  

In assessing the current severity of the Veteran's service-connected disorders, the examiner should consider and discuss in the report the Veteran's competent and credible lay statements regarding the way in which his disorders affect him.     

5.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




